Title: John Adams to Abigail Adams, 18 September 1774
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Phyladelphia Septr. 18. 1774
     
     I received your very agreable Letter, by Mr. Marston, and have received two others, which gave me much Pleasure. I have wrote several Letters, but whether they have reached you I know not. There is so much Rascallity in the Management of Letters, now come in Fashion, that I am determined to write nothing of Consequence, not even to the Friend of my Bosom, but by Conveyances which I can be sure of.
     The Proceedings of the Congress, are all a profound Secret, as yet, except two Votes which were passed Yesterday, and ordered to be printed. You will see them from every Quarter. These Votes were passed in full Congress with perfect Unanimity.
     The Esteem, the Affection, the Admiration, for the People of Boston and the Massachusetts, which were expressed Yesterday, And the fixed Determination that they should be supported, were enough to melt an Heart of Stone. I saw the Tears gush into the Eyes of the old, grave, pacific Quakers of Pensylvania.
     
     You cannot conceive my Dear, the Harry of Business, Visits and Ceremonies which we are obliged to go through.
     We have a delicate Course to steer, between too much Activity and too much Insensibility, in our critical interested situation. I flatter myself however, that We shall conduct our Embassy in such a manner as to merit the Approbation of our Country.
     It has taken Us much Time to get acquainted with the Tempers, Views, Characters, and Designs of Persons and to let them into the Circumstances of our Province. My dear do, intreat every Friend I have to write me. Every Line which comes from our Friends is greedily enquired after, and our Letters have done us vast service.
     Middlesex and Suffolk have acquired unbounded Honour here.
     There is No Idea of Submission, here in any Bodies head.
     Thank my dear Nabby for her Letter—tell her it has given me great Spirits. Kiss all my sweet ones for me.
     
      Adieu.
      John Adams
     
    